Case: 10-30084   Document: 00511188553   Page: 1   Date Filed: 07/29/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 29, 2010

                                No. 10-30084                    Lyle W. Cayce
                              Summary Calendar                       Clerk



CHEQUITA T. MCGOWAN, Housing Authority of New Orleans (HANO)
Employee; TRUDY BARTHE-CHARLES, Housing Authority of New Orleans
(HANO) Employee; MICHAEL MOSLEY, Housing Authority of New Orleans
(HANO) Employee; NADJA CARR, Housing Authority of New Orleans
(HANO) Employee; SANDRA SWEETWYNE, Housing Authority of New
Orleans (HANO) Employee; DENNIS BLOSSOM, Housing Authority of New
Orleans (HANO) Employee; MACARTHUR SAMUELS, Housing Authority of
New Orleans (HANO) Employee; JOMO KENYATTA-BEAN, Housing
Authority of New Orleans (HANO) Employee & Employee Relations
Committee President,

                                          Plaintiffs - Appellants
v.

UNITED STATES DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT; DEPARTMENT OF STATE CIVIL SERVICE, STATE OF
LOUISIANA,

                                          Defendants - Appellees

___________________________________________________

JOMO KENYATTA-BEAN; CHEQUITA T. MCGOWAN

                                          Plaintiffs - Appellants

v.

DEPARTMENT OF STATE CIVIL SERVICE, STATE OF LOUISIANA

                                          Defendant - Appellee
   Case: 10-30084       Document: 00511188553          Page: 2    Date Filed: 07/29/2010

                                       No. 10-30084


                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:08-CV-5241


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       This is an appeal of the district court’s dismissal of a pro se lawsuit by
current and former employees of the New Orleans Housing Authority against
the United States Department of Housing and Urban Development (HUD) and
the Louisiana Civil Service Commission (LCSC). Common to all plaintiffs are
claims that HUD improperly exempted the Housing Authority of New Orleans
(HANO) from Louisiana civil service laws and that LCSC improperly acceded to
HUD’s action.       As briefly explained below, we affirm the district court’s
dismissal.
       We first address HUD’s liability. HUD took control of HANO, pursuant
to 42 U.S.C. § 1437d(g). Under federal law, when HUD takes over a housing
authority under § 1437d(g), it may exempt the housing authority from state civil
service rules if those rules “substantially impede[]” HUD’s efforts to rehabilitate
the housing authority. Id. § 1437d(j)(3)(D)(i)(V). In April 2008, HUD exempted
HANO from Louisiana’s civil service rules. The plaintiffs say this action was
arbitrary and capricious, in violation of the Administrative Procedure Act, but
the undisputed facts do not support this view. HUD’s action was based on a
memorandum that outlined various impediments to HANO’s mission, focusing
especially on compensation limits that kept HANO from hiring the employees
it needed, such as project managers to rebuild housing stock depleted by


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
  Case: 10-30084    Document: 00511188553     Page: 3   Date Filed: 07/29/2010

                                 No. 10-30084

Hurricane Katrina, and substantial administrative burdens involved in both
retaining necessary employees and terminating low-performing or unneeded
employees.   This memorandum suffices to pass the deferential standard of
review for agency action.
      Turning to LCSC, once HUD properly exempted HANO from Louisiana’s
civil service laws, LCSC could no longer enforce those laws. Even assuming
LCSC had a duty to try to convince HUD to change its decision to exempt
HANO, the plaintiffs point to no evidence that such efforts would have
succeeded.
      The judgment of the district court is
                                                                   AFFIRMED.




                                       3